Citation Nr: 1643460	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  08-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating higher than 30 percent for anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1971 to November 1973.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran's claim for service connection for anxiety disorder (which he initially had claimed as PTSD) and assigned an initial 30 percent rating for this disability retroactively effective from September 20, 2001, the date of the receipt of his petition to reopen this claim.  His appeal is for a higher initial rating for this disability.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (indicating that, in this circumstance, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award if there have been occasions when the disability has been more severe than at others).

The Veteran testified in support of his claim for a higher rating for this disability during an October 2012 hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

The Board subsequently, in April 2013, remanded this claim to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  The claim since has continued to be denied, however, so it is again before the Board.

In an October 2015 letter to the RO, Swords to Plowshares notified VA that it had withdrawn its representation of the Veteran and, consequently, was no longer his representative in this appeal.  He was provided a copy of this letter.  The record on appeal does not contain any form (either a VA Form 21-22 or VA Form 21-22a) since executed appointing another valid representative concerning this claim, so the Board is proceeding with its consideration of this appeal with the understanding that the Veteran is appearing, pro se, meaning on his own behalf.


FINDING OF FACT

Since February 22, 2009, the Veteran's anxiety disorder has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria are met for a higher 70 percent rating for the Veteran's anxiety disorder as of February 22, 2009.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.1, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a November 2004 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2015); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's post-service treatment records has been completed.  In accordance with the April 2013 remand directive, the Appeals Management Center (AMC) sought private treatment records from Dr. D.W. and treatment records from J.W., a private social worker.  In a December 2014 letter, however, Dr. D.W. responded that he only had treated the Veteran at a VA facility and not during private practice.  The records of Dr. D.W.'s treatment at the VA facility are associated with the file.  

For the treatment records of J.W., the Veteran provided authorization in October 2014, but noted he was providing a previous address and that J.W.'s current address was unknown.  In December 2014 and February 2015, the AMC sent letters requesting treatment records to J.W.'s previous address, and both letters were returned to the AMC as undeliverable.  In a February 2015 letter, the AMC notified the Veteran the letters were returned, but that letter also itself was undeliverable.  The March 2016 Supplemental Statement of the Case (SSOC), which was sent to the Veteran's current address, reiterates that the requests to J.W. for his treatment records were returned as undeliverable.

There is a presumption of administrative regularity in VA processes, procedures, and mailings allowing the assumption that VA has properly discharged its duties and responsibilities.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  This presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Moreover, while this presumption is rebuttable, as an example when there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), there has to be another address on file at which the appellant perhaps could be located.  There is no such other viable address in this instance.

VA examinations were performed in February 2003 and November 2005.  In accordance with the April 2013 remand directive, examinations also were scheduled to occur in September and March 2016, but the Veteran failed to appear.  

Prior to rather recently, that being in May 2013, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran, as an example, of a scheduled VA examination.  This presumption of administrative regularity, as already alluded to, could be rebutted by clear evidence to the contrary.  The Court also had held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while that appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance.  The lower Court (CAVC) had allowed VA to submit an affidavit of a manager from the VA Medical Center (VAMC) involved establishing the regular practice of mailing such notices.  But the Federal Circuit Court held the CAVC could not consider such evidence because judicial notice does not extend to affidavits from "a party's employees regarding otherwise unknown internal procedures."  (slip op. at 7).

The Federal Circuit Court went on in Kyhn to further hold that the CAVC had done impermissible fact-finding in the first instance.  The Federal Circuit Court essentially drew a distinction between "instances where the presumption of regularity was premised upon independent legal authority" and instance where it was based upon "evidentiary findings."  (slip op. at 10).

Rebutting the presumption of administrative regularity usually requires more than a mere allegation of defective process or procedure, nonreceipt of a communication, or other failing, etc.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Schoolman v. West, 12 Vet. App. 307, 310 (1999).  Moreover, to reiterate, this presumption of administrative regularity does not diminish the claimant's responsibility to keep VA informed of changes of address and, if he does not, VA is not obligated to turn up heaven and earth to find him.  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  And even though, as mentioned, this presumption is rebuttable, notably as an example when as here there is clear evidence of nondelivery (as confirmed by the U.S. Postal Service returning the mail as undeliverable), there again has to be another address on file at which the appellant perhaps could be located, and here there is none.  The notification letters the AMC tried to send to the Veteran concerning his examinations also are in the file, so this is not a situation where VA is claiming to have done something that it cannot objectively prove with actual evidence (i.e., the notification letter).

In an initial-rating claim, as here, when the Veteran fails to report for an examination, the claim shall be rated on the existing evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655 (b).  See Turk v. Peake, 21 Vet. App. 565 (2008).  Thus, because the AMC continued to deny entitlement to an initial rating exceeding 30 percent for this disability in a March 2016 SSOC, and pursuant to the instruction in the Board's April 2013 remand, the claim was returned to the Board in May 2016 for further appellate consideration as the AMC had complied, certainly substantially, with the Board's remand directive to the extent possible.  See Stegall v. West, 11 Vet. App. 268 (1998) (Where the remand orders of the Board are not complied with, the Board itself errs as a matter of law when it fails to ensure compliance).  But see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board finds that the record as it stands includes adequate competent evidence allowing the Board to decide this claim, especially since the Board is partly granting the claim, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding and, importantly, which is obtainable.  VA's duty to assist is met.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this claim has been obtained and the case is ready for appellate review.  See 38 C.F.R. § 3.103 (2015).


Analysis

As for the procedural history, service connection for anxiety disorder was awarded in an April 2006 rating decision with an initial 30 percent evaluation assigned retroactively effective from September 20, 2001, in other words back to the date of receipt of the petition to reopen the claim for this disability.  The Veteran believes his anxiety disorder deserves a higher rating because it has severe symptoms and consequent functional impairment. 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when determining disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A "staged" rating is appropriate, however, for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  And this is true irrespective of whether an initial rating is at issue or, instead, an established rating.  See Fenderson v. West, 12 Vet. App. 119 (1999) (initial rating); Hart v. Mansfield, 21 Vet. App. 505 (2007) (established rating).  The only difference is the time period under consideration.  

In the initial-rating context, it is since the effective date of the award, whereas in the established-rating context it is from one year immediately preceding the filing of the claim.  See also 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).

As already mentioned, the Veteran's anxiety disorder is currently evaluated as 
30-percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9413, in accordance with the General Rating Formula for Mental Disorders.  Under this General Rating Formula, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

The next higher, 50 percent, rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

An even higher 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

The maximum 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

This list of symptoms in this Diagnostic Code is meant to be mere examples of symptoms that would warrant a particular evaluation, so are not meant to be 
all-encompassing or exhaustive.  The Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the Diagnostic Code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) scores that have been assigned have been considered.  The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 31 to 40 is indicative of "some impairment in reality testing or communication (e.g. speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)."  Id.   

A GAF score of 41-50 indicates "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.   

A GAF score of 51-60 indicates "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

A GAF score of 61-70 indicates "mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.   

As a preliminary matter, the Board sees the Veteran is diagnosed not just with anxiety disorder, but also opioid dependence, cocaine dependence, and alcohol abuse.  Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-91, prohibits, effective for claims as here filed after October 31, 1990, payment of compensation for disability that is a result of a Veteran's alcohol or drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to provide that, with respect to claims filed after October 31, 1990, an injury or a disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1 (m), 3.301(d).

There is an exception to this general rule, however.  The Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  But the Federal Circuit Court indicated that Veterans may only recover if they can "adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder."  Id., at 1381.  The Federal Circuit Court further held that such compensation would only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  Id.  

To summarize, then, where drug and alcohol abuse is at issue, service connection is precluded "in two situations:  (1) for primary alcohol abuse disabilities; and (2) for secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse."  Allen, at 1376.  Conversely, service connection is not precluded if substance abuse is secondary to a service-connected disability, such as if the Veteran used alcohol and/or drugs to mask or self-medicate his mental disorder.  Even if a Veteran has a service-connected disability, however, service connection would be precluded for the alcohol or drug abuse disability if it is actually due to willful action rather than the result of the service-connected disability.  Id., at 1378.

During the November 2005 VA examination, the examiner noted the Veteran had a history of using drugs and alcohol to deal with the symptomatology of his anxiety disorder.  However, the examination also noted his alcohol abuse was in sustained full remission and his opioid dependence was being treated on agonist therapy.  VA treatment records show the Veteran has been attending multiple group therapy sessions per week until 2012.  VA treatment records also indicate he has not used drugs or alcohol during the period on appeal.  Further, he has not alleged any impact on his occupational and social functioning due to symptoms of his drug or alcohol use, only from his service-connected anxiety disorder.

Turning now to the occupational and social impairment caused by the symptoms of the Veteran's anxiety disorder, the Board sees the Veteran has been employed at a VAMC since June 2001, first as a housekeeper and later as an EKG technician beginning in April 2005.  The Board also sees he initially was diagnosed with PTSD (rather than anxiety disorder).

In a June 2001 letter from VA psychologists, chronic, severe PTSD, opioid dependence, and cocaine dependence were diagnosed.  They noted the Veteran's dress, appearance, eye contact, and social manner were appropriate, and he had logical and coherent speech.  He reported he had a mildly depressed mood, denied any current suicidal or homicidal ideation, and had no evidence of memory impairment.  They also noted the Veteran "has been unable to work steadily or to have sustained, stable, meaningful connections with others."  The psychologists opined that "his prognosis with respect to PTSD is for a chronic disorder which waxes and wanes and conveys considerable interpersonal and vocational impairment.  The Veteran is seen as being unable to work productively, and is exhausting his coping resources by remaining sober, living in a residential facility, and engaging in intensive psychiatric treatment."   His GAF score was 50.

On February 2003 VA PTSD examination, PTSD was diagnosed.  The Veteran reported that he is not close with his family, "has perhaps two friends," likes his solitude, is involved with his church, and feels "estranged from other people."  He also reported having nightmares about the military once per months.   The examiner noted the Veteran did not have a foreshortened sense of future, has occasional difficulty failing asleep, is not hypervigilant, but has an exaggerated startle response.  The Veteran also reported that he might have heard voices in the past, but no longer does so.  He denied visual hallucinations.  He has had suicidal ideation, but has no current intention of harming himself or anyone else.  His GAF score was 54.

On November 2005 VA examination, the same examiner as the February 2003 examination noted the stressor the PTSD diagnosis was based on had come into question.  However, anxiety disorder was diagnosed, and the examiner opined it was first treated in service and had continued since service.  The Veteran reported he was on good terms with his family, gets invited to family events but never goes, and tends to isolate himself a lot.  He continues to be involved with his church, but does not go as often.  He denied suicidal ideation and has no current intention of harming himself or others.  The examiner opined that his constricted social functioning is due to his chronic mental health problems.  The Veteran also reported that "he never calls in sick or misses work because of mental health problems."  The examiner also opined that his "mental health problems appear to be causing him less impairment occupationally than they have previously."  His GAF score was 56.

VA psychiatric treatment records throughout the period on appeal note the Veteran's on going treatment for drug addiction and continuing issues with his family.  GAF scores during VA treatment range from a low of 55 in April 2006 to highs of 70 in June 2005, September 2005, and December 2005.  

In a February 2009 letter, a social worker who treated the Veteran since 2007 indicated his psychiatric symptoms began to worsen in 2008.  She described that during her first interviews with the Veteran in 2007, he reported that he was in a constant state of anxiety on the job, fearful of making an error, and felt that he was constantly being observed on the job, which made him self-conscious, nervous, and irritable.  The Veteran reported that when his anxiety and tension became unbearable he would exit the hospital on his break and walk the grounds, attempting to calm himself.  In 2008, the social worker noted the Veteran gained considerable weight (20 to 30 pounds), and he reported increased work-related anxiety, considerable anger, and irritably due to increased responsibility at work.  He reported that "he felt constantly on edge, and was terrified of losing his temper and losing his job." He also reported that he continued to isolate himself, spending most of his time alone in his apartment.  He noted that he almost never attends family gatherings, and when he does he tends to become so anxious that he leaves after an hour.  The social worker opined that the Veteran's occupational functioning and social functioning are severely affected by his anxiety.  She described that while he performs his work competently; he is overwhelmed on the job by constant anxiety, and isolates himself to quell that feeling.  "He is unable to sustain personal relationships because the ongoing company of others makes him tense and nervous."  His GAF score was 48.

In an October 2012 letter a private psychologist noted that based on examination of the Veteran, the Veteran's mental health problems severely impedes his relationships and while he is able to maintain employment, it is at the sacrifice of his family and social relationships and his own daily care.  He noted the Veteran takes poor care of his physical health, as he does not eat, can sit on the couch all day doing nothing, and fails to make medical and other appointments.  The Veteran reported having few interests, experiencing inappropriate guilt and has recurrent thoughts of death.  He denied having suicidal thoughts, "but he would welcome death."  His GAF score was 50.

At the October 2012 Travel Board hearing, the Veteran testified that he misses work three or four times per month because of his anxiety.  He testified that he would get to work in the morning and just sit him his car, turn around and go home.  He described being anxious at work and trouble concentrating.  He also testified that he isolates himself from friends and family, feels a sense of detachment from things or people around him, and only has one close friend.  The Veteran also indicated that he will forget to eat sometimes.

In a September 2014 letter, the Veteran's supervisor, a VA cardiologist, described that the Veteran had disclosed that he had PTSD, which had severely interfered with his employment.  The cardiologist described that the Veteran has to take time off from work, comes to work under severe stress, has to leave work early, and has to take many breaks.

When considering this evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran meets the criteria for a higher 70 percent evaluation, though no greater, for his anxiety disorder beginning February 22, 2009, the date of the social worker's letter.  (While the Board notes the letter indicates worsening symptoms beginning in 2008, as noted above, records of the social worker's treatment prior to the February 2009 letter are not in the file, so the increased rating is not being granted earlier than the date of the letter, especially absent any specific date during 2008 when symptoms had worsened).

The social worker's February 2009 letter explained the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgement, thinking, and/or mood.  These are the type of deficiencies, indeed the specific ones, the Court has identified as supportive of a 70 percent rating.  See Bowling v. Principi, 15 Vet. App. 1, 11 (2001).


It was further noted that the Veteran is unable to establish and maintain effective relationships, and has difficulty adapting to stressful circumstances, including a work or work-like setting.  Further, the October 2012 letter from a private psychologist indicated that, while the Veteran was not suicidal, he did "welcome death."  Both letters also indicated the Veteran detached and isolated himself from others.  These letters showed symptoms commensurate with a 70 percent rating when considering their consequent effect on his social and occupational functioning.

An even higher rating of 100 percent is not warranted, however, because the evidence does not reflect that the Veteran has what amounts to total occupational and social impairment on account of his anxiety disorder, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.

The Board therefore finds that the Veteran's anxiety disorder is best evaluated as 70-percent disabling, but not higher, as of February 22, 2009.  The Board has considered whether there is any other schedular basis for granting an even higher rating, other than was discussed above, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is inapplicable, other than to the extent of allowing an increase in the rating from the 30- to the 70-percent level, because otherwise the preponderance of the evidence is against the claim for an even greater rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.21.


Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are mere averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already-assigned schedular rating inadequate, especially when considering his rating is being increased to 70 percent.  His service-connected anxiety disorder is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9413, part of the General Rating Formula for Mental Disorders.  The criteria of this General Rating Formula specifically contemplate the severity of his disability.  Id.  Manifestations of his disability include chronic sleep impairment, flashbacks, isolation, hypervigilance, and consequent occupational and social impairment that most nearly approximates severe.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by this newly-assigned 70 percent rating.  An even higher 100 percent evaluation is possible for psychiatric conditions, but the medical and other evidence, including the lay evidence, indicates the required manifestations are not present in this case, for the reasons and bases already discussed.  The higher 70 percent rating being assigned in this decision reasonably describes the Veteran's disability level and symptomatology with regards to his service-connected anxiety disorder.  Consequently, the Board concludes that the current schedular evaluations are adequate and referral of his case for extra-schedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9413; see also VAOGCPREC 
6-96; 61 Fed. Reg. 66749 (1996). 

The Board additionally has considered whether there is a derivative claim of entitlement to a total disability rating based on individual employability (TDIU), but finds there is not.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not claimed that he is unemployable because of his service-connected anxiety disorder and this is not otherwise suggested by the evidence of record.  Indeed, to the contrary, the record indicates he has worked throughout nearly the entire claims period.  So no consideration of a TDIU is required.


ORDER

A higher 70 percent rating is granted from February 22, 2009, though no greater, for the anxiety disorder, subject to the statutes and regulations governing the payment of VA compensation.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


